Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In Claim 1, line 7 should be corrected to “…the first mass relative to the first axis”.
Likewise in Claim 9, line 4 should be corrected to “…radial location of the first mass relative to the first axis”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heverly (US 2014/0360830).
Regarding Claim 1, Heverly discloses a vibration attenuator, comprising: a first spinner configured for rotation about a first axis (paragraph 0052; Fig. 9 #85 – weight assembly as first spinner); a first mass coupled to the first spinner for rotation therewith (paragraph 0052; Fig. 9 #89 – weight as first mass), the first mass being movable radially relative to the first axis between an inner position and an outer position (paragraph 0052; Figs. 9,10); an actuator coupled to the first mass for selectively controlling a radial location of the first mass relative to the axis (paragraph 0069; Figs. 17A,17B #224 – secondary motor as actuator); and a first motor for driving the first spinner in rotation about the first axis (paragraph 0052; Fig. 9 #87 - motor).
Regarding Claim 2, Heverly discloses all the limitations of Claim 1 above. Heverly further discloses further comprising: a second spinner configured for rotation about a second axis (paragraph 0052; Fig. 9 #85 – second weight assembly as second spinner); a second mass coupled to the second spinner for rotation therewith (paragraph 0052; Fig. 9 #89 – weight as second mass), the second mass being movable radially relative to the second axis between an inner position and an outer position (paragraph 0052; Figs. 9,10); and an actuator coupled to the second mass for selectively controlling a radial location of the second mass relative to the axis (paragraph 0069; Figs. 17A,17B #224 – secondary motor as actuator).
Regarding Claim 4, Heverly discloses all the limitations of Claim 2 above. Heverly further discloses wherein the second spinner is driven in rotation about the second axis by a second motor (paragraph 0052; Fig. 9 – there are two motors #87).
Regarding Claim 5, Heverly discloses all the limitations of Claim 2 above. Heverly further discloses wherein the first and second axes are coaxial (paragraph 0052; Fig. 9 – attenuators are coaxial on axis #33).
Regarding Claim 7, Heverly discloses all the limitations of Claim 2 above. Heverly further discloses wherein the first and second spinners rotate in the same direction (paragraph 0052).
Regarding Claim 8, Heverly discloses all the limitations of Claim 2 above. Heverly further discloses wherein the first and second spinners rotate in opposite directions (paragraph 0052).
Regarding Claim 9, Heverly discloses all the limitations of Claim 1 above. Heverly further discloses wherein: the first mass is carried on a shaft (paragraph 0070; Fig. 17A #233 - shaft); and the first actuator is capable of acting on the shaft for selectively controlling the radial location of the first mass relative to the axis (paragraphs 0069,0070; Figs 17A,17B #224 – secondary motor as first actuator).
Regarding Claim 14, Heverly discloses a vibration attenuator, comprising: a first spinner configured for rotation about an axis (paragraph 0052; Fig. 9 #85 – weight assembly as first spinner) and comprising an eccentric first mass (paragraph 0052; Fig. 9 #89 – weight as first mass); a second spinner configured for rotation about the axis (paragraph 0052; Fig. 9 #85 – second weight assembly as second spinner) and comprising a an eccentric second mass (paragraph 0052; Fig. 9 #89 – second weight as second mass); a first motor for driving the first spinner in rotation about the axis (paragraph 0052; Fig. 9 #87 - motor); and a second motor for driving the second spinner in rotation about the axis (paragraph 0052; Fig. 9 #87 – second motor).
Allowable Subject Matter
Claims 3, 6, 10-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for disclosing the attenuator of claim 2, wherein the second spinner is driven in rotation about the second axis by the first motor. Heverly clearly discloses a separate motor for each spinner. It would not be obvious to a person of ordinary skill in the art to remove one of the motors taught by Heverly and have the remaining motor drive both spinners. None of the known prior art, alone or in combination, obviates this discrepancy. Therefore, the combination of features is considered allowable.
Claims 11-13 are allowable due to their dependency on Claim 3.
Claim 6 would be allowable for disclosing the attenuator of claim 2, wherein: the first and second axes are parallel; and the first and second spinners are coplanar.
Heverly teaches that the first and second axes are parallel (Fig. 9 – both axes are coaxial with mast axis #33). However, the spinners taught by Heverly are clearly on two separate planes. None of the known prior art, alone or in combination, provides motivation to rearrange the spinners of Heverly to arrive at the claimed invention. Therefore, the combination of features is considered allowable.
Claim 10 would be allowable for disclosing the attenuator of claim 1, wherein a spring biases the first mass toward the inner position.
Heverly teaches that an actuator in the form of a motor biases the first mass rather than a spring. While other known prior art teaches biasing springs, none of the known prior art, alone or in combination, provides motivation to replace the actuator taught by Heverly with a spring, or include a spring which would then also be actuated. Therefore, the combination of features is considered allowable.
Claim 15 would be allowable for disclosing the attenuator of claim 14, wherein a torsion spring couples the first and second spinners.
Heverly appears to teach that the first and second spinners are coupled via a mounting bracket connected to the motors (Figs. 9,10). However, Heverly is silent as to any particular form or function of the brackets. One of ordinary skill in the art would not be motivated to include a torsion spring as the spinners rotate independently of each other. Further, none of the known prior art teaches such a coupling. Therefore, the combination of features is considered allowable.
Claim 16 would be allowable for similar reasons as claim 15 above. Heverly is still silent to any particular coupling between the first and second spinners, and none of the known prior art teaches coupling the spinners with a brake. Therefore, the combination of features is considered allowable.
Claim 17 would be allowable for similar reasons as claim 15 above. Heverly is still silent to any particular coupling between the first and second spinners, and none of the known prior art teaches coupling the spinners with a helical shaft. Therefore, the combination of features is considered allowable.
Claim 18 would be allowable for disclosing the attenuator of claim 14, wherein the first and second spinners comprise stops that engage each other for limiting relative rotation of the spinners. 
Heverly fails to teach any stops that engage each other, with the only structure even contacting both spinners being the aforementioned mounting brackets that are not discussed in further detail outside of Figures 9 and 10. None of the known prior art, alone or in combination, teaches such stops for limiting rotation of the spinners. Therefore, the combination of features is considered allowable.
Claim 19 would be allowable for similar reasons as claim 16 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mard (US 4,550,812), Mouille (US 3,920,202), Desjardins (US 4,403,681), and Mouille et al. (US 4,281,967) all teach vibration attenuators with a spinner including a mass and a biasing spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745